Vanderburgh, J.
It appears from the record that a religious society, unincorporated, known as the German Lutheran St. John’s Church, was in existence and held religious services and worship upon the premises in controversy here from the 23d day of November, 1862, until June 2, 1890, and the persons named in the complaint -were members of such society or congregation on the day last named. In 1874 one Lohmann executed and delivered a conveyance of the land in question to Ferdinand Dornfeld and others, therein named, and their successors in office, as trustees of the German Lutheran St. John’s Church, above referred to, for the uses expressed in the deed as follows; “For the Lutheran Church, according to the symbolical books of the Lutheran Church, especially the Unaltered Augsburg Confession and the Smaller Catechism of Dr. Martin Luther; and also for a graveyard, parsonage, etc., or what buildings-said church should find necessary to erect upon.” The *469society entered upon the premises, and the same year erected thereon a valuable church building, and a schoolhouse for the use of the children of the congregation, and have since erected a parsonage for the use of the pastor of the church. The funds necessary to purchase and improve the property were derived from the contributions made by the members of the society, and the property is now of the value of $5,000, and has continuously been appropriated and used by the members of the society for the purposes indicated in the deed of conveyance above mentioned. At the time of the organization of the society the members thereof adopted certain rules and regulations and a system of doctrine designated a “constitution” in the complaint, in which it was declared and agreed that the creed of the congregation was Lutheran, as contained in the symbolical books of the Evangelical Lutheran Church, subject to the Unaltered Augsburg Confession, and to the Smaller Catechism, and that the pastor of the church should belong to an orthodox synod; and, further, that the congregation and society did recognize the synod of Buffalo, N. Y., as an orthodox synod. The society accordingly plaeed itself under the jurisdiction of the Buffalo synod, and so continued to the 2d day of June, 1890, with pastors belonging to that synod. Both parties hereto recognize that synod as orthodox.
It is further found that at the time of the formation of the society, and ever since, it has been, and is, the faith, doctrine, and creed- of the Lutheran Church, as contained in the books, confession, and catechism above referred to, as the same is interpreted by the great majority of theological writers, teachers, and pastors of that church, and as held and believed and practiced by the great majority of the membership of the church, that in the matter of confession as a condition precedent to the participation by members in the sacrament of the Lord’s supper, such confession may be made by the members of the church in the manner which is termed “private confession,” or in that which is termed “open confession;” such private confession being made by each individual privately to the pastor, and such open confession publicly by all members in church, immediately preceding the reception by them of such sacrament. The court further finds that the only Lutheran synod in the United States *470teaching as a doctrine that such “private confession” is the only form of confession permissible as a condition precedent to the reception of such sacrament is the Buffalo synod, but that it permits open confession in some of its. mission stations; that, out of about 4,000 Lutheran ministers in the United States, only about 25 are connected with or subject to the jurisdiction of the Buffalo synod; but at all times prior to June 2, 1890, this particular society and congregation practiced private confession. On June 2, 1890, at a regularly called meeting of the congregation and society, a number of both plaintiffs and defendants being present and taking part in the proceedings, it was then and there voted by a majority of the members present and voting that the society should withdraw from the Buffalo synod, and join the Ohio synod, and said congregation did thereby then withdraw from the Buffalo synod.
It is also found that by the laws, Usages, and practice of the Lutheran Church any congregation under the jurisdiction of any of the synods thereof may at any time, by vote of a majority of the members of such congregation, and without the consent of the synod under whose jurisdiction it may then be, withdraw from the synod with which such congregation is so connected, and place itself under the jurisdiction of any other such synod that will receive such congregation.
This society, soon after the meeting last above referred to, made due application to be admitted to the synod of Ohio, which is found to be an orthodox Lutheran synod.
After the vote to connect the society with the Ohio synod, four of the plaintiffs then present publicly withdrew from the congregation, and asked that their names might be stricken from the membership thereof; and subsequently the rest of the persons named as plaintiffs gave notice of their withdrawal, and expressed their determination to remain with the Buffalo synod. The pastor of the congregation is a member of the Ohio synod. Since the 2d day of June, 1890, the pastor has granted the sacrament to members of the congregation without requiring them to make private confession, and the practice now is to make open confession; but the privilege of private confession has been and is extended to any member of the congregation *471who may desire it, and it is the duty of the pastor, upon request, to receive such private confession, which duty the pastor of this congregation has at all times been ready and willing to perform. There has been no attempt to exclude the plaintiffs, or any of them, from the use and enjoyment of the benefits of the church or school privileges enjoyed by other members of the congregation, or from participation in the management of its business; and there has been no departure from the Lutheran standards of faith or doctrine in the instruction or worship as conducted under the direction of the members who are left in control and possession of the property, or their pastor and officers, unless the change in the method of confession above mention is a departure therefrom.
But it is also found by the court that any Lutheran congregation may at any time, by a majority vote of its members, change the previously established mode of making such confession; that is to say, the method of church confession is not of divine appointment, but either form may be practiced, according to the judgment of each particular congregation, leaving the minister to deal with individual cases as he may deem best in the discharge of his duty as pastor. We have carefully .reviewed all the evidence in the case, and are of the opinion that the above statement of facts, drawn from the findings of the court, are supported by the evidence, and that the change in its synodical relations or in its mode of confession, made by vote of a majority of the congregation, as above found, is not contrary to the discipline, usages, or standards of the Lutheran Church. What jurisdiction, if any, the synods or other superior ecclesiastical bodies of the Lutheran Church in the United States may have, to review the decision or proceedings of separate congregations, does not appear in this case. If the action and proceedings of this congregation- are subject to review and correction by superior ecclesiastical authority, it would seem that in the first instance the aggrieved parties should seek that method of relief, and the civil courts would accept as binding, as respects matters of doctrine and discipline, the decision of such superior ecclesiastical authority. In the absence thereof, the civil courts, in determining the right of factions in a congregation .to the use or enjoyment of its *472property, or who are lawfully entitled to hold and control the same, must inquire, upon other competent evidence, whether there has been any substantial departure from the doctrine and discipline of the particular church or denomination constituting the basis of its organization.
The majority of the members of the church in question would have no right to change the law of its organization, or the conditions and implied agreement under which the church property was acquired. It must remain an orthodox Lutheran Church, and its doctrine and discipline must conform to the constitution under which its property .has been acquired and the support and contributions of its members have been given and received. The only grounds of complaint on the part of the plaintiffs are the changes voted by the majority of the congregation in favor of a change in their synodical connection, and as to the mode of making confession by the members; but as touching these things the court has found that they did not violate the constitution of the church or the Lutheran standards or usages.
It is alleged in the complaint that at the time of the original organization of the society it was agreed and declared that no mattér of doctrine could be changed except by unanimous consent, and that no change whatever could be made in the constitution except by two-thirds majority at a lawful meeting. This is expressly denied m the answer, and the court does not so find.
It was sufficient, in the absence of some other established rule obligatory on this congregation, that the changes made and complained of here were by the votes of a majority. The defendants have done nothing to work a forfeiture of their right to-participate in the privileges of the church and school established and maintained by the congregation, and they concede the same rights and privileges to the plaintiffs, and the right and privilege of any individual member to practice either mode of confession, as may be deemed best, under the general discretion of the minister, to be exercised in special cases. Undoubtedly a minority have the right to insist upon carrying out the purposes for which the church or society was organized, and a majority will not be permitted to divert the common property *473to other uses, or to use it for the support and maintenance of doctrines ór a polity essentially at variance with its original constitution. The trust must be administered substantially in accordance with the intention of the original founders. But here there has been no violation of the agreement under which the property was acquired. The court cannot, therefore, interfere to restrain the defendants from the enjoyment of the property for the uses to which it has been and is now applied, nor. to order a sale and division thereof between the parties to this action.
The members of this society are not to be treated as partners entitled to a division of the property as upon a dissolution of the partnership, because of the dissatisfaction or withdrawal of a minority, but they are jointly associated for the common purposes; and as long as the property is appropriated to such purposes, and none are prevented from participating in such use thereof, there is no good reason why the voice of the majority should not control in the management thereof, in the absence of a different rule, lawfully established or existing.
Individual members have no interest in such case that they can take with them if they withdrew from the society, nor can they compel a sale and partition to enable them to do so. ■
In ease of a dissolution or amicable or other lawful separation of the membership, the court might interfere to make an equitable division of the property. But no such case is here presented, and there is nothing disclosed by the record in this case to call for the exercise of the equitable powers of the court.
Oi'der affirmed.
(Opinion published 55 N. W. Rep. 49.)